FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                   UNITED STATES COURT OF APPEALS                   June 13, 2011
                                TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                    Clerk of Court


 IN RE: CLAUDINE RENE FULLER,

           Debtor.
 _________________________
                                                        No. 10-3268
 CLAUDINE RENE FULLER,                              (BAP No. 10-051-KS)
                                                          (BAP)
              Appellant,
 v.
 TRACY L. ROBINSON,

              Appellee.


                           ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, ANDERSON, and MURPHY, Circuit Judges.



      After examining the briefs and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

resolution of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The

case is therefore ordered submitted without oral argument.



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Proceeding pro se, appellant Claudine Rene Fuller appeals the dismissal of

the appeal she filed with the Bankruptcy Appellate Panel of the Tenth Circuit

(BAP). Fuller’s BAP appeal involved a challenge to the bankruptcy court’s

approval of the payment of fees to the attorney who filed her Chapter 13

bankruptcy petition. Fuller believes her attorney was not responsible for staying

the foreclosure sale of her home scheduled for December 15, 2009, when he filed

her Chapter 13 bankruptcy petition on December 14, 2009. The BAP dismissed

the appeal for lack of jurisdiction because the notice of appeal was not timely

filed. See Deyhimy v. Rupp (In re Herwit), 970 F.2d 709, 710 (10th Cir. 1992).

      Having reviewed the record, including the appendix submitted by Appellee,

we conclude the BAP’s jurisdictional ruling is correct. Emann v. Latture (In re

Latture), 605 F.3d 830, 832 (10th Cir. 2010) (“[T]he failure to file a timely notice

of appeal from a bankruptcy court’s order constitutes a jurisdictional defect.”).

Accordingly, the dismissal of Fuller’s appeal for lack of jurisdiction is affirmed.

                                               ENTERED FOR THE COURT


                                               Michael R. Murphy
                                               Circuit Judge




                                         -2-